February 2, 1924. The opinion of the Court was delivered by
This is in the original jurisdiction, and is a petition for injunction, on a rule issued by the Chief Justice.
The facts are undisputed. The sole question is whether the proposed issue of bonds by Fairfield County violates Article 10, Section 5, of the Constitution of 1895. We are of the opinion that it does not. It was never contemplated, and is not a fair construction of this section to say, that a county cannot issue and sell bonds up to 8 per cent. of the total assessed value of all the property in the county.
The county is a unit, and is entitled to go to the limit of 8 per cent. in issuing and selling bonds. The bonded indebtedness of a county is indivisible. It is upon the entire county, and in the hands of the holders of the bonds the payment is enforceable against the entire county, as a whole and as a unit, and the bondholders cannot be required to resort to a subdivision of the whole for a payment of a proportionate share of the bonds. *Page 472 
The petition is refused.
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.